Title: Virginia Delegates to La Luzerne, 24 January 1782
From: Virginia Delegates
To: 



Sir
Philadelphia January 24th. 1782

We have taken into consideration the Communication which you were pleased to make us this afternoon of that part of his Excellencys Count de Vergennies late Letter which relates to the mode of forwarding the supplies furnished by his Court to the State of Virga. Being Sensible of the difficulties under which our Country labours from the want of Military Stores, we cannot do otherwise than recommend that those which our generous Ally has directed for the use of Virginia, should be forwarded in French bottoms without delay. We are confident that every measure tending to the secure transportation of these Stores will be adopted, and particularly that they will be sent under a convoy of a convenient force, if it be practicable.
We shall inform the Governor of Virginia of the Steps, which we have now taken, and doubt not that they will prove acceptable.
Altho’ Mr. Harrison who negociated these Supplies with you mentions in his Letter of the 29th. of May last, the propriety of sending them to the Delaware, yet we beg leave to refer you to his preceding Letter of the 17th. of Feby. in which he observes “that it would add greatly to the obligation if the Stores could be transported in a Frigate to York Town in Virginia.” The latter Letter having been written at a Season when our ports were infested by British vessels we conceive that the former suggests, for our present circumstances, the most convenient & advantageous plan.
But should the position of the Enemy make it unsafe to enter Chesapeake bay, we are convinced that due precaution will be taken.
